
	

116 S2359 IS: To amend the Food and Nutrition Act of 2008 to require consideration of the assets of a household for broad-based categorical eligibility for the supplemental nutrition assistance program.
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2359
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to require consideration of the assets of a household
			 for broad-based categorical eligibility for the supplemental nutrition
			 assistance program.
	
	
		1.Assets as income for categorical eligibility for the supplemental nutrition assistance program
 (a)In generalSection 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a)) is amended— (1)in the fourth sentence, by striking Assistance and inserting the following:
					
 (4)Availability of assistanceAssistance; (2)in the third sentence, by striking Except and inserting the following:
					
 (3)General assistance programsExcept; (3)in the second sentence—
 (A)by striking Notwithstanding and inserting the following:  (2)Categorical eligibility (A)In generalSubject to subparagraph (B), and notwithstanding; and
 (B)by adding at the end the following:  (B)Consideration of assets (i)Definition of nonincome assetIn this subparagraph, the term nonincome asset means available cash (including in a savings account or checking account), a stock, a savings bond, a mutual fund, a pension fund, and a real estate holding (other than a primary home).
 (ii)Consideration of assetsA household described in subparagraph (A) shall not be eligible to participate in the supplemental nutrition assistance program if the total nonincome assets of the household are valued at not less than—
 (I)$2,250; or (II)in the case of a household that includes an elderly or disabled member, $3,500.; and
 (4)by striking (a) Participation and inserting the following:  (a)In general (1)Eligible householdsParticipation.
				(b)Conforming amendments
 (1)Section 11(i)(2) of the Food and Nutrition Act of 2008 (7 U.S.C. 2020(i)(2)) is amended by striking the second sentence of section 5(a) and inserting section 5(a)(2). (2)Section 17(b)(1)(B)(iv)(III)(bb) of the Food and Nutrition Act of 2008 (7 U.S.C 2026(b)(1)(B)(iv)(III)(bb)) is amended by striking the last sentence of section 5(a) and inserting section 5(a)(4).
				
